1 Morgan StanleyEnergy Conference July 8, 2009 2 This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of1933 and Section 21E of the Securities Exchange Act of 1934.All such statements, other than statements ofhistorical fact, are statements that could be deemed “forward-looking statements” within the meaning of the PrivateSecurities Litigation Reform Act of 1995, including, without limitation, any projections of revenue, gross margin,expenses, earnings or losses from operations, or other financial items; future production volumes, results ofexploration, exploitation, development, acquisition and operations expenditures, and prospective reserve levels ofproperty or wells; any statements of the plans, strategies and objectives of management for future operations; anystatements concerning developments, performance or industry rankings; and any statements of assumptionsunderlying any of the foregoing.Although we believe that the expectations set forth in these forward-lookingstatements are reasonable, they do involve risks, uncertainties and assumptions that could cause our results to differmaterially from those expressed or implied by such forward-looking statements.The risks, uncertainties andassumptions referred to above include the performance of contracts by suppliers, customers and partners; employeemanagement issues; complexities of global political and economic developments; geologic risks and other risksdescribed from time to time in our reports filed with the Securities and Exchange Commission (“SEC”), including theCompany’s Annual Report on Form 10-K for the year ended December 31, 2008 and subsequent quarterly reportson Form 10-Q.You should not place undue reliance on these forward-looking statements which speak only as of thedate of this presentation and the associated press release.We assume no obligation or duty and do not intend toupdate these forward-looking statements except as required by the securities laws. The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC,to disclose only proved reserves that a company has demonstrated by actual production or conclusive formationtests to be economically and legally producible under existing economic and operating conditions.Statements ofproved reserves are only estimates and may be imprecise.Any reserve estimates provided in this presentation thatare not specifically designated as being estimates of proved reserves may include not only proved reserves butalsoother categories of reserves that the SEC’s guidelines strictly prohibit the Company from including in filings with theSEC.Investors are urged to consider closely the disclosure in the Company’s 2008 Form 10-K. Forward-Looking Statements 3 Helix Profile 4 The Helix Mission Helix Energy Solutions Group provides life-of-field services and developmentsolutions to offshore energy producers worldwide. Helix actively reducesfinding and development costs through a unique mix of offshore productionassets, service methodologies, and highly skilled personnel. 5 DeepwaterWell Intervention Q4000 Seawell Well Enhancer Mobile SILs Helix Oil & Gas / ERT GOM shelf and deepwater PV-10 $1.9 billion @12/31/2008 Proved reserves 665 bcfe(12/31/2008) 2009 projected production45 - 55 bcfe Helix Business Segments 6 The Helix Fleet 7 MSV DP2 Well Enhancer Well Intervention Fleet MSV DP2 Seawell Helix provides well operation and decommissioning services with theQ4000 and Seawell well intervention vessels, with the Well Enhancer joiningthe fleet in 2009. 8 DP Reel Lay VesselExpress DP S-Lay VesselCaesar (Q4 Subsea Construction Vessels DP Reel Lay VesselIntrepid Caesar’s onboard pipe welding and testingcapability allows the vessel to lay pipeline with outthe need for a spoolbase. Helix’s pipelay and subsea construction vessel hasestablished an extensive track record of fieldinstallation projects around the world. Intrepid has the flexibility to be deployed as apipelay, installation or saturation diving vessel. 9 Helix ROV Systems Helix is an industry leading provider of ROV and subsea trenchingservices to deepwater operators worldwide. The Helix ROV fleetconsists of 39 vehicles,covering the spectrum ofdeepwater constructionservices. The 600 hp Supertrencher IIsystem is designed tooperate at water depths inexcess of 6,500 feet. The I-Trencher system can beused in various jetting andcutting operating modes, inshallow and deepwater. 10 Island Pioneer Olympic Triton Olympic Canyon Seacor Canyon Northern Canyon ROV / Construction Support Vessel Fleet Chartered support vessels allows Helix to adjust the size andcapability of its fleet to cost-effectively meet industry demands. REM Forza 11 Helix Producer I Helix Producer I is a floating production facility designed to serve smalldeepwater fields over the life of the property, such as Helix’s Phoenixfield in the Gulf of Mexico.The dynamically-positioned vessel canproduce up to a maximum of 45,000 BOPD and 72 MMCFD via adisconnectable transfer buoy system. 12 Helix Oil & Gas 13 Producing Field Non Producing Field Prospect Gunnison Bushwood Phoenix ERT
